Citation Nr: 1131054	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  07-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant served on active duty from September 1963 to September 1965.  His service included service in an artillery unit.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006  rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California, which denied the benefit sought.

The appellant appeared at a Travel Board hearing in July 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The appellant perfected an appeal of the denial of entitlement to service connection for a bilateral hearing loss and tinnitus.  While the case was on remand, a January 2011 rating decision granted service connection for right ear hearing loss and tinnitus.  There is no indication in the claims file that the appellant appealed either the initial rating for those disorders or the assigned effective dates.  Hence, the Board deems those issues resolved, and they will not be discussed in the decision below.

In December 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, granted the benefits noted above, continued to deny the left ear claim, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the December 2010 Board remand.

2.  The preponderance of the probative evidence indicates that a left ear hearing loss is not related to an in-service disease or injury, or a service-connected disability.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in active service, nor may a left ear sensorineural hearing loss be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the appellant in May 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter fully time- and content-compliant.  38 C.F.R. § 3.159(b).

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was afforded a meaningful opportunity to participate in the adjudication of the claims.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).
The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Analysis

The appellant asserts that his left ear hearing loss developed after exposure to artillery fire during his basic training.  Although there is no documentation of the event in the service treatment records, he also asserts he sought medical attention.  There is no evidence that the appellant's hearing left ear loss manifested at least to a compensable degree within one year of his separation from active service.

The appellant's service treatment records show that a September 1963 induction examination revealed normal left ear hearing.  A July 1965 separation examination report also reflects that the appellant's hearing was assessed as normal.  Based on these findings a July 2006 VA examiner opined that it was not at least as likely as not that the appellant's hearing loss at its onset during active service.

In December 2010, however, the Board observed that the service treatment records note a hearing test conducted in February 1965, only a few months prior to the separation physical examination.  The audiogram findings at that test, when compared to those in 1963 at the entrance examination, note a significant hearing loss in the right ear at 3000 Hz - 6000 Hz, and the VA examiner in July 2006 did not comment on those findings.  (Emphasis added).  The Board remanded the case for clarification.

The July 2006 VA examination report reflects that the appellant reported he worked in electronics after separation from active service, and he denied exposure to excessive noise in that environment.  The appellant reported his hobbies included repairing and rebuilding motorcycles and cars, and he rode a Harley Davidson for several years.  The appellant denied wearing hearing protection during those activities.  The July 2006 examiner noted that the audiometrics showed a mild sloping to severe sensorineural hearing loss at 3000 to 8000 Hertz (Hz).  The July 2006 examiner also noted that the examinations conducted at enlistment and at separation showed the left ear hearing to be within normal limits through 4000 Hz.  As a result, the examiner opined the appellant's hearing loss was not related to his active service.

A January 2011 addendum to the July 2006 study reflects that February 1965 audiometrics showed the appellant's left ear hearing to be consistent with those at his entrance into active service, that is, left ear hearing was normal.  The AMC/RO requested further clarification.  The second, March 2011, addendum reflects that the examiner again reviewed the 1963 and 1965 audiometrics, and that both showed left ear hearing as within normal limits.  Further, the examiner observed that he found no evidence of a significant threshold shift.  Thus, it was opined that the appellant's left ear hearing loss was likely caused by other factors, such as, age or other medical factors.  It was not likely causally related to his active service.

The Board acknowledges the fact the hearing test conducted at the appellant's July 1965 examination at separation was conducted via the whispered voice rather than via audiometrics.  Further noted is the fact the audio examiner observed in the January 2011 addendum that the whispered voice test had only fair reliability.  The Board, however, as did the audio examiner, finds that matter is offset by the fact of the February 1965 audiometrics, which also showed the left ear hearing to be normal.

The appellant submitted a private report from J.L.R., M.D.  Dr. R's June 2010 report, which VA received in December 2010, notes that the appellant believed his hearing loss was related to his active service because he served around artillery.  Dr. R's audiometrics showed a bilateral hearing loss in 2010, and he noted the appellant's representative asked Dr. R if there was at least a 50-50 chance the appellant's hearing loss was related to his active military service.  Dr. R opined that the audiometrics results did support a 50-50 chance of a hearing loss in the higher frequencies being the result of significant noise exposure, as indicated by the appellant's reported exposure to artillery fire.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor one medical opinion over another, as long as the Board provide a plausible reasons for doing so.  Evans v. West, 12 Vet. App. 22, 31 (1998); see also  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).   It is significant to point out that the opinion supporting the Veteran's claim was not based on a review of all of the records.  This factor in and of itself diminishes the probative value of that medical opinion.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 (citing Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992) ("Board's task includes determining the credibility of evidence)).

The Board accords far more weight to the VA examiner's opinion than Dr. R's.  While the Board may not summarily dismiss or discount Dr. R's opinion merely because he did not have access to the claims file, that is a factor for consideration.  It is quite apparent that the appellant's reported history greatly influenced Dr. R's opinion.  There is no indication that Dr. R was aware of the results of the appellant's hearing examinations in 1963 upon entering active service and at separation in February 1965 that showed normal left ear hearing.  There is no indication that Dr. R. considered the appellant's history of postservice noise exposure to include car repair, and riding motorcycles.  Hence, the Board rejects Dr. R's opinion as contrary to the totality of the evidence of record.

Thus, the Board finds that the preponderance of the evidence is against the claim on both a presumptive and direct bases.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for left ear hearing loss is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


